Decided May 4, 1942.
The respondent's motion to dismiss the appeal herein for the reason that no transcript was served or filed within the time provided by the Rules and orders of the court, having been served upon the attorneys and filed on March 13, 1942, and no objection having been filed or presented, and the said motion being accompanied by the showing required by the court Rule and being well made, and no transcript having been at any time filed herein, it is hereby ordered that the motion be granted and said appeal dismissed.